     Case 4:19-cv-00869-O Document 30 Filed 04/29/20              Page 1 of 2 PageID 148



        UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

BROOKES H. BAKER, et al.,                       §
  Plaintiffs,                                   §
                                                §
v.                                              §                     Case: 4:19-cv-00869-O
                                                §
CITY OF FORT WORTH, et al.,                     §
  Defendants.                                   §

                         PLAINTIFFS’ UNOPPOSED MOTION
                     FOR EXTENSION OF TIME TO FILE REPONSE

        COME NOW Plaintiffs Baker and Roberts (collectively “Plaintiffs”) to file this

unopposed motion for extension of time to file a response to the Motion to Dismiss filed by City

of Fort Worth on April 14, 2020 (ECF No. 29).

        The deadline for Plaintiffs’ response to the Defendant’s Motion to Dismiss is currently

May 4, 2020. Based on the undersigned’s unusually crowded schedule and with the agreement

of the City of Fort Worth, Defendant, Plaintiffs respectfully request an additional two weeks to

make a more thorough response than is possible within the constraints of the current deadline.

                                           PRAYER

        Plaintiffs respectfully request an additional two weeks of time to file their Response to

the Officer Defendants’ pleadings, for a new deadline of May 18, 2020.

                      Respectfully submitted,

                      NORRED LAW, PLLC
                      /s/ Warren V. Norred
                      Warren V. Norred, Texas Bar No. 24045094; wnorred@norredlaw.com
                      C. Chad Lampe, Texas Bar No. 24045042; chad@norredlaw.com
                      515 E. Border Street; Arlington, Texas 76010
                      Tel. (817) 704-3984; Fax. (817) 524-6686
                      Attorney for Plaintiffs




4:19-cv-00869-O, Motion for Extension of Time                                         Page 1 of 2
   Case 4:19-cv-00869-O Document 30 Filed 04/29/20            Page 2 of 2 PageID 149



CERTIFICATE OF CONFERENCE – I certify that I conferred via email with counsel for all
Defendants, Laetitia Brown, who did not oppose this requested extension of two weeks.

                     /s/Warren V. Norred
                     Warren. V. Norred


CERTIFICATE OF SERVICE - I certify that the above was served on all parties seeking service
in the instant case via the Court’s e-file system on April 29, 2020.

                     /s/Warren V. Norred
                     Warren. V. Norred




4:19-cv-00869-O, Motion for Extension of Time                                    Page 2 of 2
